ACCEPTED
                                                                                                   01-13-00227-CR
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                             7/13/2015 12:54:22 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK

                      IN THE COURT OF APPEALS FOR THE
                       FIRST COURT OF APPEALS DISTRICT
                               No. 01-13-000227-CR                             FILED IN
                                                                        1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
JEREMY WASHINGTON                                                       7/13/2015 12:54:22 PM
Appellant,                                                              CHRISTOPHER A. PRINE
                                                                                 Clerk
                                                          On Appeal From the 8th
V.                                                        County Court at Law
                                                          Trial Cause Number 1862655
THE STATE OF TEXAS
Appellee


 APPELLANT'S FINAL MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Jeremy Washington, Appellant in the above cause, would respectfully request that the

Court grant his motion to extend the time to file his brief. In support of said motion,

Appellant would show unto the Court the following:

                                              I.

       This appeal lies from Appellant's conviction in The State of Texas v. Jeremy Washington,

cause number 1862655 in the 2nd County Criminal Court at Law of Harris County, Texas.

The Appellant was charged by information with unlawful carrying of a weapon on

November 16, 2012. The Appellant was found guilty on February 20, 2013, following a jury

trial. The Appellant was sentenced to one (1) year confinement in the county jail, with his

sentence suspended for a period of two (2) years of community supervision. Two previous

extensions have been requested and granted. The Appellant’s completed brief is being

submitted simultaneously along with this motion.
                                              II.

       The present case is one of a handful of cases that have been subject to an ongoing

series of abatement hearings on the issue of whether the court reporter at trial, Sondra

Humphrey, could produce a complete Reporter’s Record. On February 17, 2015, the State

and the Appellant filed a Joint Motion to Reinstate Appeal in the wake of the conclusion of

these hearings. On March 17, 2015, this Court issued an order reinstating the appeal.

                                             III.

       Appellant's attorney of record has not been able to timely file the brief for the

following reasons:

              1.     A brief on the merits before the Court of Criminal Appeals in Jose
                     Vasquez v. State of Texas, cause number 1333231, which was submitted
                     on June 26, 2015;

              2.     Investigation for a potential Motion for New Trial in Michael Davila v.
                     State of Texas, cause number 1359876, which would be due on July 18,
                     2015;

              3.     A direct appeal brief in Weylin Alford v. State of Texas, cause number
                     1450840, which is due on July 22, 2015;

              4.     A direct appeal brief in Kenneth Brown v. State of Texas, cause number
                     1389982, which is due on August 5, 2015.
                                               IV.

       An extension of time is necessary so that the brief can be timely filed. This motion is

not made for the purpose of delay.          The Appellant’s completed brief is being filed

simultaneously with this motion.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court will grant this requested extension of time to file the Appellant's Brief in the above

cause and extend the time for filing the brief to today, July 13, 2015.


                                                     Respectfully submitted,

                                                     Alexander Bunin
                                                     Chief Public Defender

                                                     /s Mark Kratovil______________
                                                     Mark Kratovil
                                                     State Bar No. 24076098
                                                     Harris County Public Defender’s Office
                                                     Assistant Public Defender
                                                     1201 Franklin, 13th Floor
                                                     Houston, Texas 77002
                                                     Tel: (713)274-6728
                                                     e-Fax: (713)437-4339
                              CERTIFICATE OF SERVICE

      I certify that on July 13, 2015, a copy of the foregoing instrument has been served
upon the State of Texas by electronic delivery via Texas eFile to the Appellate Division of
the Harris County District Attorney’s Office.

                                                  /s Mark Kratovil
                                                  MARK KRATOVIL